DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second latching members in claims 21 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-32, 34, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0114384 (Chang) in view of US 2009/0125042 (Mouw).
21. Chang teaches a tissue compression device (device 230) for forming an anastomosis between first and second tissue structures (tissues 24, 26)(FIG. 7; P0022 and P0030). The device comprising first and second device portions (assemblies 232, 234). The first device portion having a first magnetic member (magnet core 236) and a first latching member (jacket 240 or at least its inner circumferential surface which engages the outer circumferential surface of jacket 242 as shown in FIG. 7). The second device portion having a second magnetic member (magnet core 238) and a second latching member (jacket 242 or at least its outer circumferential surface which engages the inner circumferential surface of jacket 240 as shown in FIG. 7). The first and second magnetic members are configured to magnetically draw together the first and second device portions along an axis (vertical axis in FIG. 7) in a confronting relationship to compress tissue positioned therebetween (FIG. 7; P0022 and P0030). The first and second latching members are configured to lockingly engage one another when the first and second device portions are magnetically drawn together along the axis to thereby inhibit separation of the first and second device portions along the axis (FIG. 7; P0022, P0027, and P0030)(e.g., jacket 240 and jacket 242 lockingly engage one another as shown in FIG. 7 through horizontal physical interference when assemblies 232, 234 are magnetically drawn together along the vertical axis to thereby inhibit separation of the assemblies 232, 234 along the vertical axis because the magnetic attraction between the assemblies 232, 234 cannot be separated horizontally due to the physical interference; in other words, locking engagement by jackets 240, 242 inhibits separation along the vertical axis since it positions the assemblies at a maximum magnetic attraction). 

22. The first and second device portions are configured to combine to define an outer periphery of the tissue compression device with the first and second latching members being positioned inwardly of the outer periphery (FIG. 7; P0030). 

24. The first and second latching members comprise male and female latching members, respectively (FIG. 7; P0022 and P0030).
25. The first and second latching members are configured to lockingly engage one another with a snap-fit engagement (e.g., the designated surfaces of jackets 240, 242 engage one another via snap-fit when considered in conjunction with the magnet cores 236, 238).
26. The first and second latching members are configured to couple together such that the locking engagement therebetween is selectively releasable (FIG. 7; P0022 and P0027). 
27. The first and second device portions include first and second tissue compression surfaces (e.g., bottom and top surfaces of magnet cores 236, 238 which at least partially compress tissue in FIG. 7). The first tissue compression surface extends around the first latching member (FIG. 7). The second tissue compression surface extends around the second latching member (FIG. 7). 
28. The first and second latching members are disposed centrally with respect to the first and second tissue compression surfaces (FIG. 7).
29. The first latching member extends beyond at least a portion of the first tissue compression surface in a direction toward the second latching member (FIG. 7). 
30. The first and second magnetic members are spaced apart from the first and second latching members, respectively (FIG. 7).
31. The first device portion includes two first magnetic members arranged at opposed ends of the first device portion (first and second halves of magnet core 236). The second device 
32. The first magnetic member is movable (or at least capable of moving) transversely relative to the second device portion while the first and second device portions are coupled together (see clearance for horizontal or vertical movement in FIG. 7 between assemblies 232, 234).
34. The first and second device portions are configured to combine to provide the tissue compression device with an elongate shape (FIG. 2-3). 
35. The elongate shape of the tissue compression device defines first and second opposed ends that are rounded (FIG. 2-3). 
36. Chang discloses a tissue compression device as discussed above. The first latching member has a projection (projection defined by upward projecting wall of jacket 242) and the second latching member has an opening (opening defined by downward projecting wall of jacket 240). The first and second latching members are configured to lockingly engage one another via capture of the projection within the opening (FIG. 7).
37. See rejection above.
38. The second device portion includes a recessed base wall (bottom wall of jacket 242 and a structure (engagement surface 43/243 which is sharp at P0027) extending transversely from the recessed base wall (FIG. 7; P0027). The structure defines the second latching member such that the second latching member is recessed relative to at least a portion of the second tissue compression surface (e.g., engagement surface 243 is “recessed” towards a longitudinal center of the device in FIG. 7 relative the compression surface of the magnet). 
39. Chang discloses a tissue compression device as discussed above.

41. The locking engagement between the first and second latching members (jackets 240, 242) is configured to inhibit separation of the first and second device portions (assemblies 232, 234) longitudinally along the axis (due to the locked horizontal position at a maximum magnetic attraction) and transversely to the axis (due to physical interference as shown in FIG. 7).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0114384 (Chang) in view of US 2009/0125042 (Mouw), as applied to claim 21 above, and further in view of US 3,372,443 (Daddona).
Chang discloses the invention substantially as claimed as discussed above but does not disclose resilient members. Daddona teaches a compression device (FIG. 1) in the analogous art of magnetic compression devices (col. 1, lns. 11-21) having first and second resilient members (outer wall having clinching channel 26) for the purpose of securing the compression device to a flexible structure (FIG. 1; col. 2, lns. 49-58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression device of Chang to include resilient members as taught by Daddona in order to secure the compression device to a flexible structure.

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to Chang have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771